                                                            Case 3:20-cv-00528-MMD-CLB Document 34 Filed 01/04/21 Page 1 of 2



                                                        1 ANTHONY L. HALL, ESQ.
                                                          Nevada Bar No. 5977
                                                        2 AHall@SHJNevada.com
                                                          JONATHAN A. MCGUIRE, ESQ.
                                                        3 Nevada Bar No. 15280
                                                          JMcGuire@SHJNevada.com
                                                        4 SIMONS HALL JOHNSTON PC
                                                          6490 S. McCarran Blvd., Ste. F-46
                                                        5 Reno, Nevada 89509
                                                          Telephone: (775) 785-0088
                                                        6
                                                          Attorneys for Defendants Helicopter
                                                        7 Parts International, Inc., Harry
                                                          Niwranski, and Anthony Magnotta
                                                        8

                                                        9
                                                       10

                                                       11

                                                       12                               UNITED STATES DISTRICT COURT
SIMONS HALL JOHNSTON PC
                   6490 S. McCarran Blvd., Ste. F-46




                                                                                             DISTRICT OF NEVADA
                                                       13
                        Phone: (775) 785-0088




                                                       14 ERICA BARROW, an individual                     CASE NO.: 3:20-cv-00528-MMD-CLB
                           Reno, NV 89509




                                                       15                        Plaintiff,
                                                                                                          STIPULATION AND [PROPOSED]
                                                       16 v.                                              ORDER TO EXTEND DEADLINE FOR
                                                                                                          DEFENDANT TO FILE A REPLY IN
                                                       17 HELICOPTER PARTS INTERNATIONAL,                 SUPPORT OF DEFENDANTS’ SPECIAL
                                                          INC., a Nevada Corporation; HARRY               MOTION TO DISMISS FIRST AMENDED
                                                       18 NIWRANSKI, an individual; ANTHONY               COMPLAINT PURSUANT TO NRS 41.660
                                                          MAGNOTTA; DOES I through X, Inclusive;
                                                       19 and ROE CORPORATIONS I through X,               (First Request)
                                                          inclusive,
                                                       20
                                                                              Defendants.
                                                       21

                                                       22         Plaintiff Erica Barrow (“Barrow”) and       Defendants Helicopter Parts International, Inc.

                                                       23 (“HPI”), Harry Niwranski (“Niwranski”), and Anthony Magnotta (“Magnotta”) (collectively, when

                                                       24 possible, “Defendants”), by and through their respective counsel, hereby submit the following

                                                       25 Stipulation and [Proposed] Order to Extend Deadline for Defendant to file a Reply in Support of

                                                       26 Defendants’ Special Motion to Dismiss First Amended Complaint Pursuant to NRS 41.660.

                                                       27 Defendants seek a two-week extension to file their Reply. This request is made in good faith to

                                                       28 accommodate the schedule of defense counsel and the holiday season, and is not made for the purpose

                                                                                                          1
                                                            Case 3:20-cv-00528-MMD-CLB Document 34 Filed 01/04/21 Page 2 of 2



                                                        1 of delay, and will not result in any undue delay or prejudice. Accordingly, the Parties have agreed and

                                                        2 stipulate that the deadline for the Defendants to file their Reply in Support of Defendants’ Special

                                                        3 Motion to Dismiss First Amended Complaint Pursuant to NRS 41.660 will be on or before January

                                                        4 13, 2021.

                                                        5

                                                        6    DATED this 30th day of December, 2020.             DATED this 30th day of December, 2020.
                                                        7
                                                             BY:     /s/ Matthew C. Piccolo          .            BY: /s/ Jonathan A. McGuire               .
                                                        8          PICCOLO LAW OFFICES                               ANTHONY L. HALL, ESQ.
                                                                   8565 S Eastern Ave Ste 150                        Nevada Bar No. 5977
                                                        9          Las Vegas, NV 89123                               JONATHAN A. MCGUIRE, Esq.
                                                                   (702) 630-5030                                    Nevada Bar No. 15280
                                                       10          matt@piccololawoffices.com                        SIMONS HALL JOHNSTON PC
                                                                                                                     6490 S. McCarran Blvd., Ste. F-46
                                                       11                                                            Reno, Nevada 89509
                                                                   Attorneys for Plaintiff                           Telephone: (775) 785-0088
                                                       12
SIMONS HALL JOHNSTON PC




                                                                                                                      Attorneys for Defendants
                   6490 S. McCarran Blvd., Ste. F-46




                                                       13
                        Phone: (775) 785-0088
                           Reno, NV 89509




                                                       14                                         IT IS SO ORDERED:
                                                       15

                                                       16           January 4
                                                            Dated: _____________________,     1
                                                                                          202__.

                                                       17
                                                                                                 _____________________________________________
                                                       18
                                                                                                 UNITED STATES DISTRICT JUDGE
                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28

                                                                                                            2
